 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    CHRISTIAN DAVID ENTO,                             No. 2:18-cv-3191 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    STATE OF CALIFORNIA, et al.,
15                       Defendants.
16

17          Plaintiff, a county inmate proceeding pro se, has filed a civil rights action pursuant to 42

18   U.S.C. § 1983 together with a request for leave to proceed in forma pauperis pursuant to 28

19   U.S.C. § 1915. ECF Nos. 1, 2. However, the certificate portion of the in forma pauperis request

20   form which must be completed by plaintiff’s institution of incarceration has not been filled out,

21   nor have the questions on page two been answered by plaintiff. See ECF No. 2. In addition,

22   plaintiff has not filed a certified copy of his inmate trust account statement for the six-month

23   period immediately preceding the filing of the complaint. See 28 U.S.C. § 1915(a)(2). Plaintiff

24   will be provided the opportunity to submit a completed in forma pauperis application and a

25   certified copy in support of his application.

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Plaintiff shall submit, within thirty days from the date of this order, a completed

28   ////
                                                        1
 1   affidavit in support of his request to proceed in forma pauperis on the form provided by the Clerk
 2   of Court;
 3          2. The Clerk of Court is directed to send plaintiff a new Application to Proceed In Forma
 4   Pauperis By a Prisoner, and
 5          3. Plaintiff shall submit, within thirty days from the date of this order, a certified copy of
 6   his inmate trust account statement for the six-month period immediately preceding the filing of
 7   the complaint. Plaintiff’s failure to comply with this order will result in a recommendation that
 8   this action be dismissed without prejudice.
 9   DATED: December 14, 2018
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
